DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art  relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 7/19/2021, with respect to the rejection(s) of claim(s) 3-5, 7, 9, 10, 11, 19, 20-24, 26-32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biro (US 20090044186 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19, 20, 24, 26, 27, 30, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2011/0283194 A1) in view of Biro (US 20090044186 A1), and further in view of Barthram (US 2005/0114826 A1).

Regarding Claim 20
Chen teaches:

A system comprising: a computer processor (¶22 fig. 2 deployment components 204); and 

(¶22 fig. 2 deployment components 204 (storage to store a cloud middleware), ¶3 ¶6 ¶14 front-user code for provisioning (service management code) of the deployment (deployment management code) of software application in the computing cloud, dynamically present the available components in the cloud  (matching available hybrid cloud infrastructure capabilities) and match them to the configuration (properties and characteristics of the application) and resource allocations (such as software and hardware components to deploy (resource requirements)) that best suit the customer's requirements, customer requirement specific inputs, ¶15 the information associated with various components in the cloud are extracted or obtained, and stored in structural data form, also referred to as a model (e.g., objects and links).  information may include data related to the type of processors, operating system, database, web applications (characteristics), application servers and others, the configuration information about those components such as the size of random access memory (RAM), processing speed of a processor, database size, table names (properties of application)), and 

Chen does not teach:
a lifecycle management code,

the lifecycle management code executable on the computer processor to: orchestrate a plurality of application programming interfaces (APIs) of different constituent clouds of the hybrid cloud,

manage a lifecycle of the application using the APIs, manage the hybrid cloud infrastructure, and associate a policy with the application that causes the application to self-manage the lifecycle of the application using the APIs when the application is deployed on the hybrid cloud infrastructure, 

wherein the self managing of the lifecycle of the application by the application comprises the application scaling up to consume an additional cloud resource of the hybrid cloud infrastructure according to the policy, and 

the application selecting the additional cloud resource from a plurality of cloud resources according to an infrastructure template that describes resources of the hybrid cloud infrastructure, and 

wherein the self managing of the lifecycle of the application by the application comprises the application moving the application from a first cloud of the hybrid cloud infrastructure to a second cloud of the hybrid cloud infrastructure, and wherein the self-managing of 

Biro teaches:

a lifecycle management code (¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node),

the lifecycle management code executable on the computer processor to: orchestrate a plurality of application programming interfaces (APIs) of different constituent clouds of the hybrid cloud (¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment),

manage a lifecycle of the application using the APIs, manage the hybrid cloud infrastructure, and associate a policy with the application that causes the application to self-manage the lifecycle of the application using the APIs when the application is deployed on the hybrid cloud infrastructure (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self-manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API) ¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Biro in order to provide a method of interfacing a computer system with an application, the computer system comprising a cluster of one or more nodes.  The method comprises modeling each node of the cluster as a first execution layer adapted to execute an application component (Biro ¶11).


Chen-Biro does not teach:



the application selecting the additional cloud resource from a plurality of cloud resources according to an infrastructure template that describes resources of the hybrid cloud infrastructure, and 

wherein the self managing of the lifecycle of the application by the application comprises the application moving the application from a first cloud of the hybrid cloud infrastructure to a second cloud of the hybrid cloud infrastructure.

Barthram teaches: 


wherein the self managing of the lifecycle of the application by the application comprises the application scaling up to consume an additional cloud resource of the hybrid cloud infrastructure according to the policy (¶27 self managing infrastructure can also support dynamic resource management (to consume an additional cloud resource of the hybrid cloud infrastructure), in which infrastructure resources, such as servers or network bandwidth, are dynamically optimized based on business priorities (according to the policy) ¶28 self-managing component to self-install, self-maintain, self-heal and self-adapt), and


the application selecting the additional cloud resource from a plurality of cloud resources according to an infrastructure template that describes resources of the hybrid cloud infrastructure (¶27 self managing infrastructure can also support dynamic resource management (selecting additional resource), in which infrastructure resources, such as servers or network bandwidth, are dynamically optimized based on business priorities (according to the policy) ¶28 self-managing component to self-install, self-maintain, self-heal and self-adapt ¶53 configuration based model (resources according to an infrastructure template that describes resources of the hybrid cloud infrastructure)).

wherein the self managing of the lifecycle of the application by the application comprises the application moving the application from a first cloud of the hybrid cloud infrastructure to a second cloud of the hybrid cloud infrastructure (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).

Regarding Claim 24
Chen teaches:

A non-transitory machine-readable storage medium storing program code that upon execution causes a system to: deploy, by a cloud middleware, an application on a hybrid cloud infrastructure by matching available hybrid cloud infrastructure capabilities to an application model describing resource requirements and characteristics of the application, wherein the hybrid cloud infrastructure includes a plurality of different types of clouds (¶22 fig. 2 deployment components 204 (storage to store a cloud middleware), ¶3 ¶6 ¶14 front-user code for provisioning (service management code) of the deployment (deployment management code) of software application in the computing cloud, dynamically present the available components in the cloud  (matching available hybrid cloud infrastructure capabilities) and match them to the configuration (properties and characteristics of the application) and resource allocations (such as software and hardware components to deploy (resource requirements)) that best suit the customer's requirements, customer requirement specific inputs, ¶15 the information associated with various components in the cloud are extracted or obtained, and stored in structural data form, also referred to as a model (e.g., objects and links).  information may include 
data related to the type of processors, operating system, database, web 
applications (characteristics), application servers and others, the configuration information about those components such as the size of random access memory (RAM), processing speed of a processor, database size, table names (properties of application)); 

Chen does not teach:

orchestrate, by the cloud middleware, a plurality of application programming interfaces (APIs) of different constituent clouds of the hybrid cloud infrastructure to manage a lifecycle of the application; and



wherein the self managing of the lifecycle of the application by the application comprises: the application scaling up to consume an additional cloud resource of the hybrid cloud infrastructure according to the policy, 

Biro teaches:

orchestrate, by the cloud middleware, a plurality of application programming interfaces (APIs) of different constituent clouds of the hybrid cloud infrastructure to manage a lifecycle of the application (¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment); and

associate a policy with the application that causes the application to self-manage  the lifecycle of the application using the APIs orchestrated by the cloud middleware when the application is deployed on the hybrid cloud infrastructure (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self-manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API) ¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Biro in order to provide a method of interfacing a computer system with an application, the computer system comprising a cluster of one or more nodes.  The method comprises modeling each node of the cluster as a first execution layer adapted to execute an application component (Biro ¶11).

Chen-Biro does not teach:



the application resolving an issue without relying on the cloud middleware to resolve the issue, and moving the application from a first cloud of the hybrid cloud infrastructure to a second cloud of the hybrid cloud infrastructure 


Barthram teaches:

wherein the self managing of the lifecycle of the application by the application comprises: the application scaling up to consume an additional cloud resource of the hybrid cloud infrastructure according to the policy (¶27 self managing infrastructure can also support dynamic resource management (to consume an additional cloud resource of the hybrid cloud infrastructure), in which infrastructure resources, such as servers or network bandwidth, are dynamically optimized based on business priorities (according to the policy) ¶28 self-managing component to self-install, self-maintain, self-heal and self-adapt) 

the application resolving an issue without relying on the cloud middleware to resolve the issue, and moving the application from a first cloud of the hybrid cloud infrastructure to a second cloud of the hybrid cloud infrastructure (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).


Regarding Claim 19
Chen-Biro-Barthram teaches:

The system claim 20.

Barthram teaches:
The system of claim 20, wherein the self-managing of the lifecycle of the application by the application comprises the application resolving an issue without relying on the cloud middleware to resolve the issue (fig. 1 self maintenance module 13 (lifecycle management code, ¶18 application provides tools (in the form of methodologies, apparatus and systems) for self-management of a self-managing information technology (IT) component.  The tools may be embodied in one or more computer programs deployed or to be deployed on the self-managing IT component ¶28 self-managing component to self-install, self-maintain, self-heal and self-adapt, allows IT personnel to spend minimal time managing the IT system, and reduces IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).

Regarding Claim 26 
Chen-Biro-Barthram teaches:

The system claim 20.

Barthram teaches:
The system of claim 20, wherein the application moved from the first cloud to the second cloud as part of the self managing of the lifecycle of the application comprises an executable program code (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).


Regarding Claim 27 
Chen-Biro-Barthram teaches:

The system claim 26.

Barthram teaches:

The system of claim 26, wherein the first cloud and the second cloud are different types of clouds of the hybrid cloud infrastructure (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).

Regarding Claim 30
Chen-Biro-Barthram teaches:

The non-transitory machine-readable storage medium of claim 24.

Barthram teaches:
The non-transitory machine-readable storage medium of claim 24, wherein the application moved from the first cloud to the second cloud as part of the self managing of the lifecycle of the application comprises an executable program code (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component (executable program code) may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).


Regarding Claim 31 
Chen-Biro-Barthram teaches:

The non-transitory machine-readable storage medium of claim 30.

Barthram teaches:

The non-transitory machine-readable storage medium of claim 30, wherein the first cloud and the second cloud are different types of clouds of the hybrid cloud infrastructure (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving to different type of cloud that would serve its needs) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).

Regarding Claim 32 
Chen-Biro-Barthram teaches:

The non-transitory machine-readable storage medium of claim 30.

Biro teaches:
The system of claim 20, wherein the computer processor executes the lifecycle management code to manage the lifecycle of the application using the APIs across two or more of the different constituent clouds (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self-manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API) ¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Biro in order to provide a method of interfacing a computer system with an application, the computer system comprising a cluster of one or more nodes.  The method comprises modeling each node of the cluster as a first execution layer adapted to execute an application component (Biro ¶11).



Claims 3 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen-Biro-Barthram as applied to claim 20 above, and further in view of  Nori (2012/0324069 A1).

Regarding Claim 3
Chen-Biro-Barthram does not teach:

The system claim 20, further comprising a cloud message broker executable on the computer processor to send and receive messages to and from individual resources or middleware services distributed within and across a number of clouds in the hybrid cloud infrastructure;  

wherein each of the individual resources or the middleware services is treated as an endpoint of the cloud message broker

Nori teaches:

The system claim 17, further comprising a cloud message broker executable on the computer processor to send and receive messages to and from individual resources or middleware services distributed within and across a number of clouds in the hybrid cloud infrastructure (¶47-48 fig. 1 and 2 application model 205 (message broker communicating with services 201);  

wherein each of the individual resources or the middleware services is treated as an endpoint of the cloud message broker (¶47-48 fig. 1 and 2 Middleware platform, server (nodes));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro-Barthram in light of Nori in order to provide composite applications that are built by assembling intra- and inter-application components and middleware services 
based on an application model that supports the complete lifecycle of the 
application (Nori ¶4).


Regarding Claim 7

Chen-Biro-Barthram -Nori teaches:

The system claim 20.

Nori teaches:

The system claim 20, further comprising at least one selected from among: a firewall to inspect a number of data packets entering the hybrid cloud infrastructure;

an application check code to search for a known issue associated with the application and code associated with the cloud middleware;


a data miner code to mine log files created by the cloud middleware and outputted from a logger, wherein the data miner code is to search for data that is indicative of a problem within the hybrid cloud infrastructure;

a risk identifier code to provide a real-time graphical and report-based identification of a risk in the hybrid cloud and infrastructure; or


a data center viewer code to allow a user to see a resource on the hybrid cloud infrastructure via a user interface (¶99 The Container Service interfaces with external mechanisms, such as AutoPilot, WINDOWS AZURE.TM., and System Center, for the provisioning and configuration of the host operating system, as well as the installation of the components).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro-Barthram in light of Nori in order to provide composite applications that are built by assembling intra- and inter-application components and middleware services 
based on an application model that supports the complete lifecycle of the 
application (Nori ¶4).




Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen-Biro-Barthram-Nori as applied to claim 3 above, and further in view of Tung (US 2011/0252420 A1).

Regarding Claim 4

Chen-Biro-Barthram-Nori does not teach:


wherein the SNS and the SQS uses an application programming interface (API) as a bi-directional message transport real-time delivery of the message.

Tung teaches:

The system of claim 3, wherein the cloud message broker is executable on the computer processor to exchange a message using simple notification service (SNS) that results in a recipient receiving the message from a simple queue service (SQS), wherein the SNS and the SQS uses an application programming interface (API) as a bi-directional message transport real-time delivery of the message (¶49 APIs for simple queue (services an application programming interface (API) as a bi-directional message transport real-time delivery of the message), message queues (receiving the message from a), ¶48 Programmers can manipulate this code base focusing on interactions with the end-user and on interfaces with application programming interfaces (APIs) from the Transformation Layer 204 with minimal concern for the underlying compute platform ¶50 ¶127 Instantiation Layer 908 can use APIs and scripts for each data center or cloud provider to set-up and configure the requested virtual machines).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro-Barthram-Nori in light of Tung in order for provisioning and managing the deployment specified by the Control Layer 906.  Functions at the Instantiation Layer 908 can determine what configuration settings are applied (Tung ¶127).

Claims 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen-Biro-Barthram-Nori-Tung as applied to claim 4 above, and further in view of  Bradley (US 20070110074 A1).


Regarding Claim 5

Chen-Biro-Barthram-Nori-Tung teaches:

The system of claim 4.

Chen-Biro-Barthram-Nori-Tung does not teach:

The system of claim 4, in wherein the SQS is to add a number to the message using a packet numbering extension and the number is to allow the recipient to request retransmission of the messages for reliable delivery




The system of claim 4, in wherein the SQS is to add a number to the message using a packet numbering extension and the number is to allow the recipient to request retransmission of the messages for reliable delivery (¶67 sequence numbers associated with the received RTP packets (330; FIG. 5A) are used to determine if any packets have been lost in the transmission, If there is a gap in the sequence numbers, the client device 350 sends a retransmission request 370 to the sender (e.g., host device 320 or other linked client device 350) requesting all the missing packets.  In one embodiment, the retransmission request 370 can request up to a maximum of 128 lost packets per detected gap). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro-Barthram-Nori-Tung in light of Bradley in order to for allowing disparate devices in the home or workplace to recognize each other and exchange data, perhaps under the control of some central hub (Bradley ¶6).



Claims 9, 21, 22, and 23, 28, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (US 2011/0283194 A1) in view of Biro (US 20090044186 A1), and further in view of Barthram (US 2005/0114826 A1).
Regarding Claim 23

Chen teaches:

A system comprising: a service and deployment manager stored on a storage of a cloud server associated with a hybrid cloud environment to, by a computer processor, deploy an application on a hybrid cloud infrastructure of the hybrid cloud environment by matching available capabilities of the hybrid cloud infrastructure to an application model describing resource requirements, properties, and characteristics of the application (¶22 fig. 2 deployment components 204 (storage to store a cloud middleware), ¶3 ¶6 ¶14 front-user code for provisioning (service management code) of the deployment (deployment management code) of software application in the computing cloud, dynamically present the available components in the cloud  (matching available hybrid cloud infrastructure capabilities) and match them to the configuration (properties and characteristics of the application) and resource allocations (such as software and hardware components to deploy (resource requirements)) that best suit the customer's requirements, customer requirement specific inputs, ¶15 the information associated with various components in the cloud are extracted or obtained, and stored in structural data form, also referred to as a model (e.g., objects and links) information may include 
data related to the type of processors, operating system, database, web 
applications (characteristics), application servers and others, the configuration information about those components such as the size of random access memory (RAM), processing speed of a processor, database size, table names (properties of application)),; 


a service creation environment (SCE) stored on the storage of the cloud server to receive input from a user and to, by the computer processor, build application logic for the application (¶22 fig. 2 deployment components 204 (service creation environment), ¶3 ¶6 ¶14 matching available hybrid cloud infrastructure capabilities) and match them to the configuration (properties and characteristics of the application) and resource allocations (such as software and hardware components to deploy (resource requirements)) that best suit the customer's requirements, customer requirement specific inputs, ¶15 the information associated with various components in the cloud are extracted or obtained, and stored in structural data form, also referred to as a model (e.g., objects and links),; 

and a service execution environment (SEE) stored on the storage of the cloud server to, by the computer processor, execute the application logic created by the SCE (¶22 fig. 2 deployment components 204 (service creation environment), ¶3 ¶6 ¶14 matching available hybrid cloud infrastructure capabilities) and match them to the configuration (properties and characteristics of the application) and resource allocations (such as software and hardware components to deploy (resource requirements)) that best suit the customer's requirements, customer requirement specific inputs, ¶15 the information associated with various components in the cloud are extracted or obtained, and stored in structural data form, also referred to as a model (e.g., objects and links);

Chen does not teach:

a lifecycle management module, of a cloud middleware distributed throughout the hybrid cloud environment, executable by the computer processor to orchestrate application programming interfaces (APIs) of different constituent clouds of the hybrid cloud environment to manage a lifecycle of the application;

wherein the application logic comprises logic that causes the application to self-manage  the lifecycle of the application while deployed on the hybrid cloud environment, 

wherein the self managing of the lifecycle of the application by the application comprises the application moving the application from a first cloud of the hybrid cloud environment to a second cloud of the hybrid cloud environment, and 

wherein the application logic is to use the APIs orchestrated by the lifecycle management module.




a lifecycle management module, of a cloud middleware distributed throughout the hybrid cloud environment, executable by the computer processor to orchestrate application programming interfaces (APIs) of different constituent clouds of the hybrid cloud environment to manage a lifecycle of the application (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API));

wherein the application logic comprises logic that causes the application to self-manage  the lifecycle of the application while deployed on the hybrid cloud environment (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self-manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API)), 


wherein the application logic is to use the APIs orchestrated by the lifecycle management module (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API) ¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Biro in order to provide a method of interfacing a computer system with an application, the computer system comprising a cluster of one or more nodes.  The method comprises modeling each node of the cluster as a first execution layer adapted to execute an application component (Biro ¶11).

Chen-Biro does not teach:


wherein the self managing of the lifecycle of the application by the application comprises the application moving the application from a first cloud of the hybrid cloud environment to a second cloud of the hybrid cloud environment, and 

Barthram teaches:

wherein the self managing of the lifecycle of the application by the application comprises the application moving the application from a first cloud of the hybrid cloud environment to a second cloud of the hybrid cloud environment (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).


Regarding Claim 21

Chen-Biro-Barthram teaches:

The system of claim 23.

Barthram teaches:

The system of claim 23, wherein the self managing of the lifecycle of the application by the application comprises the application scaling up to consume an additional cloud (¶27 self managing infrastructure can also support dynamic resource management (to consume an additional cloud resource of the hybrid cloud infrastructure), in which infrastructure resources, such as servers or network bandwidth, are dynamically optimized based on business priorities (according to the policy) ¶28 self-managing component to self-install, self-maintain, self-heal and self-adapt) 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).
Regarding Claim 9

Chen-Biro-Barthram teaches:

The system of claim 23.

Biro teaches:

The system of claim 23, wherein the computer processor executes the lifecycle management module to associate a policy with the application to, once the application logic is executed by the SEE, cause the application to self-manage the lifecycle of the application (¶48 secondary node manager 340a is adapted to manage the lifecycle of Java AIS components (e.g., starting, stopping, cleaning up in case of a failures) (associate a policy with the application that causes the application to self-manage the lifecycle of the application) and to provide APIs that are based on services provided by the execution environment of the secondary node 320 (using the APIs)  ¶49 internal interfaces 362 may include interfaces necessary for lifecycle management of the secondary node 320 (lifecyle management using the API) ¶52 secondary node manager 340a provides a lifecycle management interface 364 (lifecycle management code) for AIS components 342 on the secondary node, ¶54 secondary node manager 340a further provides an API 366 (orchestrate a plurality of APIs) specific to the secondary node execution environment (e.g., a Java API) that is based on services provided locally by the secondary node execution environment), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Biro in order to provide a method of interfacing a computer system with an application, the computer system comprising a cluster of one or more nodes.  (Biro ¶11).

Regarding Claim 22
Chen-Biro-Barthram teaches:

The system claim 23.

Barthram teaches:
The system of claim 23, wherein the self managing of the lifecycle of the application by the application comprises the application resolving an issue without relying on the cloud middleware to resolve the issue (¶27 self managing infrastructure can also support dynamic resource management (to consume an additional cloud resource of the hybrid cloud infrastructure), in which infrastructure resources, such as servers or network bandwidth, are dynamically optimized based on business priorities (according to the policy) ¶28 self-managing component to self-install, self-maintain, self-heal and self-adapt)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).

Regarding Claim 28
Chen-Biro-Barthram teaches:

The system of claim 23.

Barthram teaches:
The system of claim 23, wherein the application moved from the first cloud to the second cloud as part of the self managing of the lifecycle of the application comprises an executable program code (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component (executable program code)may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).


Regarding Claim 29 
Chen-Biro-Barthram teaches:

The system of claim 28.

Barthram teaches:
The system of claim 28, wherein the first cloud and the second cloud are different types of clouds of the hybrid cloud environment (¶36 Self adaptation is an ability of a self-managing component to modify (without human intervention) the parameters that determines its existence and behavior in order to continue functioning optimally after internal and external change, a self-managing component may discover that one or more components it interoperates with is overloaded or has even failed.  The self-managing component adapts to this situation by switching (moving from a first cloud to a second cloud)  to other components that can serve its needs ¶45 self-managing component adapts to this situation by switching to other components (moving from a first cloud to a second cloud) that can serve its needs, ¶4 information technology (IT) component (application))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Barthram in order to provide a self-managing component to self-install, self-maintain, self-heal and self-adapt, allowing IT personnel to spend minimal time managing the IT system, and reducing IT costs.  Operational tools that simplify analysis and automate functionality allow IT personnel to focus on more strategic infrastructure and service planning.  A self-managing infrastructure shields IT staff from unnecessary complexity and allows the infrastructure to support the enterprise based on enterprise policies and priorities (Barthram ¶27).


s 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen-Biro-Barthram as applied to claim 23 above, and further in view of Tung (US 2011/0252420 A1).
Regarding Claim 10

Chen-Biro-Barthram does not teach:

The system of claim 23, wherein the cloud middleware further comprises a cloud message broker, code executable on the computer processor to send and receive messages to and from individual components of the application distributed across a plurality of clouds in the hybrid cloud environment.

Tung teaches:

The system of claim 23, wherein the cloud middleware further comprises a cloud message broker, code executable on the computer processor to send and receive messages to and from individual components of the application distributed across a plurality of clouds in the hybrid cloud environment (Tung ¶3 cloud control module provisioning a virtual machine appliance to form the compute platform, ¶49 APIs for simple queue services (messages to and from individual components of the application distributed across a plurality of clouds in the hybrid cloud environment), ¶130 components for cloud architecture, ¶127 Instantiation Layer 908 can determine what configuration settings are applied (send and receive messages to and from individual components)). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro-Barthram-Nori in light of Tung in order for provisioning and managing the deployment specified by the Control Layer 906.  Functions at the Instantiation Layer 908 can determine what configuration settings are applied (Tung ¶127).


Regarding Claim 11 
Chen-Biro-Barthram -Tung teaches:

The system of claim 10.

Tung teaches:
The system of claim 10, wherein the cloud message broker code comprises:
a simple notification service (SNS) and a simple queue service (SQS) to facilitate an exchange of messages between resources (¶49 APIs for simple queue (services an application programming interface (API) as a bi-directional message transport real-time delivery of the message), message queues (receiving the message from a), ¶48 Programmers can manipulate this code base focusing on interactions with the end-user and on interfaces with application programming interfaces (APIs) from the Transformation Layer 204 with minimal concern for the underlying compute platform ¶50 ¶127 Instantiation Layer 908 can use APIs and scripts for each data center or cloud provider to set-up and configure the requested virtual machines); 
a message broker (API), wherein the SNS and SQS are to use the message broker (API) as a bi-directional message transport for real-time delivery of the messages (¶49 APIs for simple queue (services an application programming interface (API) as a bi-directional message transport real-time delivery of the message), message queues (receiving the message from a), ¶48 Programmers can manipulate this code base focusing on interactions with the end-user and on interfaces with application programming interfaces (APIs) from the Transformation Layer 204 with minimal concern for the underlying compute platform ¶50 ¶127 Instantiation Layer 908 can use APIs and scripts for each data center or cloud provider to set-up and configure the requested virtual machines).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen-Biro-Barthram-Nori in light of Tung in order for provisioning and managing the deployment specified by the Control Layer 906.  Functions at the Instantiation Layer 908 can determine what configuration settings are applied (Tung ¶127).




























Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        09/09/2021